El Juez Asociado Señob Franco Soto,
emitió la opinión del tribunal.
En juicio de desahucio qne la demandante siguió por el procedimiento ordinario la Corte de Distrito de San Juan, Distrito Segundo, dictó sentencia declarando con lugar la demanda interpuesta por Margarita Blondet contra Isidro *410Benitez y Gertrudis Santos, ordenando el lanzamiento de los demandados de la finca objeto del litigio.
La demandante funda su derecho de desahucio en habér-sele adjudicado la finca en procedimiento especial hipoteca-rio que siguió contra los demandados ante la Corte de Dis-trito de San Juan, Distrito Primero.
Los demandados alegan que el título de la demandante' tiene la condición de inexistente y que la subasta que le dió' origen se llevó a efecto ilegalmente y en procedimientos se-guidos ante una corte de justicia sin jurisdicción para auto-rizarlos. Como consecuencia de esta defensa, la apelación interpuesta contra la sentencia descansa en dos motivos de-error, a saber:
“1. Que la Corte de Distrito del Distrito Judicial de San Juan.,. Primer Distrito, carecía de jurisdicción para conocer de juicio eje-cutivo en cobro de hipoteca constituida sobre finca radicada en el Distrito Judicial de San Juan, Segundo Distrito.
“2. Que el Marshal del Primer Distrito Judicial de San Juan carecía de- facultades para vender en pública subasta una finca ra-dicada en el Segundo Distrito Judicial de San Juan.”
La parte apelada, aunque asistió a la vista de este caso,, no tuvo el cuidado de presentar alegato sosteniendo sus. puntos de vista en contrario al de los apelantes.
Para obtener posesión de la finca objeto del litigio y des-alojar de la misma a los apelantes, la apelada no acudió al procedimiento sumario de desahucio que establece la ley. de-9 de marzo de 1905, sino que interpuso la demanda y siguió' el procedimiento ordinario que prescribe el Código de En-juiciamiento Civil vigente. ' Establecida la contienda dentro' del amplio campo del juicio ordinario, y a iniciativa de la apelada, no cabe duda ni de ello puede quejarse la misma apelada, que los apelantes hayan podido ejercitar amplia-mente su defensa fuera del estrecho trámite a que les hu-biera circunscrito el juicio especial de desahucio.
Entrando en el examen de los errores señalados, éstos, pueden considerarse conjuntamente.
*411En julio 22, .1921, la apelada archivó en la Corte de Dis-trito de San Juan, Distrito Primero, la demanda para la ejecución de una hipoteca contra los apelantes. Aparece al mismo tiempo que la finca hipotecada radica en el munici-pio de Ilío Piedras, que corresponde al Distrito Judicial de San Juan, Distrito Segundo. El mandamiento para hacer efectiva, la cantidad reclamada mediante venta de la finca hipotecada se dirigió al marshal del distrito judicial donde no radicaba la finca y fue quien procedió a la venta y ad-judicación de la misma.
En el caso de Toro y Lippitt v. Corte de Distrito de San Juan, 30 D.P.R. 542, esta Corte Suprema tuvo ocasión de interpretar la ley núm. 41, aprobada en junio 30, 1921, (p. 287), y declaró que dicha ley dejó subsistente el Distrito Judicial de San Juan y dentro de él se crearon dos cortes de distrito independientes, encontrándose entre si en la misma relación, respecto a jurisdicción y competencia, que las demás cortes de la Isla. Y siendo ésta la interpretación que se ha dado a aquella ley, y no admitiéndose en la ejecu-ción de hipotecas sumisión en contrario, sino que el juez competente será el del lugar en que radiquen los bienes (art. 170 del Reglamento para la ejecución de la Ley Hipo-tecaria), claro es que comprendiéndose el municipio de Río Piedras en el Distrito Segundo de la Corte Judicial de San Juan, no podía conocer de la ejecución en el procedimiento hipotecario la corte del Primer Distrito de San Juan por ca-recer de jurisdicción en el caso. Se hace, por tanto, inne-cesario añadir que todos los procedimientos en dicho ejecu-tivo adolecen del vicio de nulidad y el título de la apelada en que descansa su acción de desahucio tiene el carácter de inexistente. Véanse los casos de Benet v. Hernández, 22 D.P.R. 348; Maldonado v. Preston, 22 D.P.R. 659; Frías et al. v. Rossy, 27 D.P.R. 38, y Solá v. Castro, 32 D.P.R. 804.
Por lo expuesto, la sentencia debe revocarse y dictarse otra declarando sin lugar la demanda, sin costas.
*412RESOLUCIÓN SOBRE RECONSIDERACIÓN DE JULIO 29, 1924.
El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Se pide por la demandante-apelada qne reconsideremos la sentencia qne dictamos con fecha 17 de junio de 1924 re-vocando la qne había dictado la corte inferior declarando con lugar la demanda de desahucio.
Nuestra decisión se fundó en que tratándose de la ejecu-ción de una hipoteca en la qne se adjudicó la finca hipote-cada a la demandante, los procedimientos se siguieron ante la corte del Primer Distrito Judicial de San Juan estando no obstante radicada la finca en el Segundo Distrito Judicial de San Juan. ' »
La ley núm. 41, aprobada en junio 30, 1921, (p. 287) reor-ganizando el distrito judicial de San Juan y dividiéndolo en dos distritos independientes, empezó a regir el 30 de junio de 1921 y la fecha en este caso resulta de esencial impor-tancia.
Se dice en nuestra opinión, por aparecer así de los autos, que la demanda ejecutiva fué presentada el 22 de julio de 1921, pero la apelada sostiene que se trata de una equi-vocación cometida en la transcripción del récord y que si bien presentó en el caso No. 3285 que se acumuló al pre-sente para los efectos de la vista una moción tendente a que se hiciera la corrección de fechas, ella desistió por haber ofrecido el apelante allanarse a tal corrección en la vista del presente pleito e insiste que así fue admitido por el ape-lante en el acto de la vista. No obstante, la apelada no tuvo el cuidado de hacer constar en acta tal admisión, si la hubo, y nos falta la base para decidir sobre los méritos en que funda su reconsideración la parte apelada.
Por otra parte, aunque asumiéramos que la demanda se hubiera radicado antes de empezar a regir la ley núm. 41, supra, siempre aparece que el juez del Primer Distrito no actuó ordenando el requerimiento de pago al deudor hasta *413después de entrar en vigor dicha ley. El mero hecho de la radicación de la demanda no sería bastante por sí solo para considerar qne el caso había entrado en el período de prneha y qne el juez inferior del Primer Distrito retuviera la ju-risdicción de acuerdo con la disposición transitoria de la citada ley.
Por lo expuesto, la moción del apelado dehe declararse sin lugar.